Citation Nr: 0009828	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  96-43 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a chronic pulmonary 
disability to include tuberculosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to June 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
North Little Rock, Arkansas Department of Veterans Affairs 
(VA) Regional Office (RO) which denied service connection for 
pancreatitis and tuberculosis.  The veteran and his 
representative appeared before the undersigned Member of the 
Board at a travel board hearing at the RO in July 1997.  

The Board REMANDED the case to the RO in January 1998 for 
further development.  In June 1999, the RO granted service 
connection for recurrent pancreatitis as part of the previous 
service-connected residuals of stomach surgery.  A 40 percent 
evaluation was granted under Diagnostic Codes 7347-7308.  As 
the RO explained, the regulations provide that evaluations 
under Diagnostic Codes 7301 to 7329 inclusive and 7331, 7342, 
and 7345 to 7348 inclusive may not be combined with one 
another.  A single evaluation will be assigned under the 
diagnostic code reflecting the predominant disability.  See 
38 C.F.R. § 4.114 (1999).  Accordingly, as the claim for 
service connection for pancreatitis has been granted, it is 
no longer before the Board.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

Finally, the Board notes that the veteran, in a July 1999 
statement, disagreed with the 40 percent evaluation for his 
service-connected residuals of stomach surgery with recurrent 
pancreatitis.  The Court has noted that 38 U.S.C.A. § 7105 
(West 1991) establishes a series of very specific, 
sequential, procedural steps that must be carried out by a 
claimant and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. Derwinski, 928 F.2d 389, 
391 (Fed. Cir. 1991)) before a claimant may secure "appellate 
review" by the BVA.  Absent a notice of disagreement, 
statement of the case, and substantive appeal, the Board does 
not have jurisdiction over the issue.  Rowell v. Principi, 4 
Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  
The RO should determine whether the veteran's claim has been 
addressed.


FINDINGS OF FACT

1.  Competent evidence of a nexus between the veteran's 
disability manifested by shortness of breath and his active 
service is not of record.

2.  Competent evidence of a current diagnosis of a chronic 
pulmonary disability to include tuberculosis is not of 
record.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
chronic pulmonary disability to include tuberculosis is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he experiences shortness of breath 
and that he tested positive for tuberculosis during service.  
As the veteran is seeking service connection, it is necessary 
to determine if he has submitted a well grounded claim.

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the in service 
injury or disease and the current disability.  See Epps v. 
Gober, 126 F.3d 1464 (1997). Competent evidence of a current 
disability; proof as to incurrence or aggravation of a 
disease or injury in service, as provided by either lay or 
medical evidence, as the situation dictates is required to 
provide a nexus between the inservice injury or disease and 
the current disability.  Cohen v. Brown, 10 Vet. App. 128, 
137 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per 
curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); see also 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (1999); Layno v. Brown, 
6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  An injury during service may be verified by 
medical or lay witness statements; however, the presence of a 
current disability requires a medical diagnosis; and where an 
opinion is used to link the current disorder to a cause 
during service, a competent opinion of a medical professional 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  Alternatively, the nexus between service and the 
current disability can be satisfied by evidence of continuity 
of symptomatology and medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
495 (1997).

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  Service 
connection may be granted for active tuberculosis if manifest 
to a compensable degree within 1 year of separation from 
service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods 
are not intended to limit service connection to diseases so 
diagnosed when the evidence warrants direct service 
connection.  The presumptive provisions of the statute and VA 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d) (1999).

The veteran has not alleged that he served in combat and the 
evidence of record does not indicate that he served in 
combat.  Thus, 38 U.S.C.A. § 1154(b) (West 1991) is not 
applicable in this case.

Service medical records reflect that in May 1993, the veteran 
had positive purified protein derivative test.  A CT scan 
showed a lesion in the right lung indicating a suspected 
tuberculosis residual.  Following a biopsy, the lesion was 
found to be nonmalignant.  The veteran was placed on medicine 
and prophylaxis for four months.  Follow-up testing performed 
in June, July, and October 1993 revealed negative findings 
for active tuberculosis during service.  The service medical 
records do not contain a diagnosis of a pulmonary disorder.  
A June 1995 military X-ray study of the chest revealed 
prominent interstitial markings and granulomatous changes in 
both lungs without evidence of alveolar infiltrate or acute 
process.

At an August 1995 VA examination, the veteran complained of 
occasional night sweats, occasional cough, and shortness of 
breath on exertion.  He denied hemoptysis.  Evaluation of the 
chest revealed that the lungs were clear to auscultation and 
percussion and there were no rhonchi, rales, or wheezes.  X-
rays of the chest were unremarkable.  A pulmonary function 
test showed moderate restrictive pulmonary impairment.  The 
impression included tuberculosis characterized by history and 
physical findings as described.

At his July 1997 hearing, the veteran testified that he 
experienced shortness of breath on physical exertion, such as 
jogging for any distance, and experienced occasional mucous-
type coughing episodes.  He reported that he had not sought 
treatment for any pulmonary episodes and had never been 
diagnosed with tuberculosis.

A January 1998 private X-ray study of the chest revealed a 
nodular density overlying the posterior left 9th rib.  A 
January 1998 private emergency room record showed that the 
veteran was seen complaining of abdominal pain.  Evaluation 
of the chest revealed normal breath sounds without rales, 
rhonchi, or wheezes.

During a February 1998 VA examination, the veteran's service 
history of a positive purified protein derivative skin test 
with x-ray evidence of a density in the right middle lobe was 
noted.  The examiner reported that the veteran was given 
prophylaxic treatment and did not experience any adverse 
reaction.  According to the examiner, the veteran never had 
active tuberculosis.  The examiner further noted that the 
veteran reported a history of asthma as a child that had 
disappeared prior to service.  On evaluation, anteroposterior 
dimension to the thorax was normal.  He did not cough during 
the examination.  The lungs were clear to auscultation and 
percussion.  The impression was positive intermediate 
strength PPD without active tuberculosis, INH prophylaxis 
given.  Chest x-rays revealed no evidence of active 
cardiopulmonary disease and no active parenchymal lung 
pathology with no nodule identified.  Pulmonary function 
tests showed mild obstructive pulmonary impairment and 
restrictive pulmonary impairment could not be excluded.  The 
examiner stated that from a clinical standpoint he was unable 
to diagnose any type of significant chronic lung problem.  

In an October 1998 VA medical record report addressing 
whether the Board's question of whether the veteran has 
pulmonary tuberculosis, the VA examiner, who examined the 
veteran in February 1998, stated that although the veteran 
had a positive skin test and was given INH prophylaxis, he 
never had active pulmonary tuberculosis, has no chronic 
underlying lung disease, and has no pulmonary residuals of 
tuberculosis.

The Court has held that in the absence of proof of a present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  Similarly, in the 
absence of disease or injury, a claim is not well grounded.  
Sanchez-Benitez v. West, 97-1948 (U. S. Vet. App. Dec. 29, 
1999).  Shortness of breath is a symptom as opposed to a 
disease or injury.  Because there is no evidence of current 
and competent diagnoses relating his complaints of shortness 
of breath to any chronic disability, the Board must deny the 
claim as not well grounded.  Id.; see also Caluza, 7 Vet. 
App. at 505.

The veteran is competent to report that on which he has 
personal knowledge, that is what comes to him through his 
senses.  Layno, 6 Vet. App. at 470.  However, his assertion 
that he has shortness of breath due to tuberculosis is not 
competent and does not establish well grounded claim.  Chelte 
v. Brown, 10 Vet. App. 268 (1997).  His statements cannot 
serve to well ground the claim because the veteran is not 
competent to make such an allegation, as such require 
competent medical evidence which indicates that the claim is 
plausible or possible.  Caluza, 7 Vet. App. at 507; see also 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995); Edenfield v. 
Brown, 8 Vet. App. 384 (1995); Grottveit, 5 Vet. App. at 93.  
Without a diagnosed or identifiable underlying malady, a 
claim does not itself constitute a disability for
which service connection may be granted.  Sanchez-Benitez v. 
West, 97-1948 (U. S. Vet. App. Dec. 29, 1999); Nix v. Brown, 
4 Vet. App. 462 (1993).  Accordingly, the claim for service 
connection for a chronic pulmonary disability to include 
tuberculosis is denied.  38 U.S.C.A. § 5107 (West 1991).

When addressing whether a claim is well grounded, after 
establishing the competency of the evidence, the veracity of 
the evidence is accepted.  The weighing and balancing of the 
evidence of record occurs at the merits stage.  Thus, the 
doctrine of doubt is not applicable where a claim is not well 
grounded as there is no evidence to weigh or balance.


ORDER

Service connection for a chronic pulmonary disability to 
include tuberculosis is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

